Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter

Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to claim 1, the prior arts alone or in combination fail to disclose the claimed limitations such as, “infrared light in entirety or part of a wavelength region with absorption wavelengths of a biological material; an infrared photodetector configured to detect infrared light emitted from the ATR prism; a prism vibration controller mounted on the ATR prism and configured to vibrate the ATR prism perpendicular to a contact surface between the ATR prism and the measurement skin; and a controller configured to cause the infrared photodetector to detect the infrared light in synchronization with the vibration” along with all other limitations of the claim. 
As to claim 15, the prior arts alone or in combination fail to disclose the claimed limitations such as, “detecting the infrared light emitted from the ATR prism at a timing of a weak adhesion state in which a lowest pressure acts on the contact surface between the ATR prism and the measurement skin during a period of the vibration; by the infrared photodetector, detecting the infrared light emitted from the ATR prism at a timing of a strong adhesion state in which a highest pressure acts on the contact surface between the ATR prism and the measurement skin during the period of the vibration; and calculating a difference between a detection value of the infrared light which is detected at the timing of the weak adhesion state during the period of the vibration and a detection value of the infrared light which is detected at the timing of the strong adhesion state during the period of the vibration” along with all other limitations of the claim. 

As to claim 16, the prior arts alone or in combination fail to disclose the claimed limitations such as, “vibrating the ATR prism perpendicular to a contact surface between the ATR prism and the measurement skin; by an infrared photodetector, detecting the infrared light emitted from the ATR prism at a timing of a weak adhesion state in which a lowest pressure acts on the contact surface between the ATR prism and the measurement skin during a period of the vibration; by the infrared photodetector, detecting the infrared light emitted from the ATR prism at two or more timings during the period of the vibration other than the timing of the weak adhesion state; and calculating a difference between a detection value of the infrared light which is detected at the timing of the weak adhesion state during the period of the vibration and a detection value of the infrared light which is detected at each timing of the two or more timings other than the timing of the weak adhesion state” along with all other limitations of the claim. 


 

Claims 2-14 and 17 are allowable due to their dependencies. 
The closest references, Koerner et al (US 20160143539 A1) and Koshoubu et al (US20060164633 A1)alone or in combination disclose some features of the claimed invention but do not disclose the claimed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD M RAHMAN whose telephone number is (571)272-9175.  The examiner can normally be reached on Mon-Thur.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARIFUR CHOWDHURY can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MD M RAHMAN/           Primary Examiner, Art Unit 2886                                                                                                                                                                                             



	/MD M RAHMAN/           Primary Examiner, Art Unit 2886